Title: To Benjamin Franklin from William Strahan: Power of Attorney, 2 September 1748
From: Strahan, William
To: Franklin, Benjamin


James Read (see above, p. 39 n), Franklin’s neighbor and rival bookseller, in May received from the London printer William Strahan, whom he knew, a consignment of books valued at £131 16s. 4d. When three years passed without payment, Strahan gave Franklin power of attorney to collect the debt. “I have hitherto waited with Patience,” he explained to Read, “but you cannot expect that my Patience will hold out forever.” Franklin got Read’s bond acknowledging the debt, but did not press him hard. Strahan, still receiving no money, sent three more agents, including his former journeyman David Hall, to dun Read; they all failed. Finally in 1771, Thomas Wharton, an attorney appointed by Strahan, frightened Read into sending his creditor £60, but, apparently considering Strahan oppressive, Read appealed to Franklin, who gave him “the most friendly advice” he could, which was “to begin paying the Debt immediately.” Wharton obtained a new bond from Read, but the American Revolution prevented further action. Strahan died in 1784 and Read in 1793—the balance of the debt still unpaid. The details of this affair are pleasantly related by J. Bennett Nolan, Printer Strahan’s Book Account: A Colonial Controversy (Reading, Pa., 1939).
 
[September 2, 1748]
Know all men by these presents that I William Strahan of London, Stationer have made ordained constituted and appointed and by these presents do make ordain constitute and appoint Benjamin Franklin of Philadelphia, Postmaster my true and lawful Attorney for me and in my name and for my use to ask Demand and receive of James Read Attorney at Law at Philadelphia all Sums, as well Principal as Interest due to me from him and upon non payment thereof the said Benjamin Franklin, his Executors or Administrators for me and in my name to sue arrest imprison implead and prosecute for the same and upon such suit to proceed to Judgment and Execution. And thereupon the said James Read, his Executors and Administrators in prison to hold and keep until payment thereof be made with all costs and Damages sustained and to be sustained by occasion of the detaining of the same and upon payment thereof the said Benjamin Franklin his Executors and Administrators forth of prison to discharge. And Acquitances for the same or any part thereof for me and in my name to make seal and deliver. And also to do perform and execute all and every other lawfull and reasonable Acts and things whatsoever both for obtaining and discharging of the same as shall be needfull to be done. Giving and by these presents granting unto my said Attorney my full and absolute power in the premisses Ratifying and holding firm all and whatsoever my said Attorney shall lawfully do or cause to be done in or about the premisses by vertue of these presents.
In Witness whereof I have hereunto set my hand and seal the Second day of September in the twenty Second Year of the reign of Our Sovereign Lord George the Second by the Grace of God of Great Britain France and Ireland King Defender of the faith and in the Year of our Lord One Thousand Seven Hundred and forty eight.
Will: Strahan [Seal]
Sealed and delivered (being first   duly Stampt) in the presence ofJames TrotterJohn Wallace
 Endorsed: Mr Strahan’s Powr. Atty